Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
	This is a reply to the request for Continued Examination (RCE) filed on 1/21/2022, in which Claim(s) 10-18 are presented for examination.
Claim(s) 1-9 is/are cancelled. 

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.

Response to Argument
Specification Objection: 
Applicant’s arguments with respect to the abstract has been withdrawn.
Regarding the specification, the object is maintained. The specification is lacking proper arrangements of background information, summary invention, images section, etc., Also it is lacking of paragraph numbers.

Claim Rejections - 35 U.S.C. § 112:
Applicants’ arguments with respect to 112 1st paragraph with rejection of claim(s) 10-18 have been fully considered and are persuasive.  The rejection of 112 1st paragraph have been withdrawn in view of the amendment to claim. 
Applicants’ arguments with respect to 112 2nd paragraph with rejection of claim(s) 10-18 have been fully considered and are persuasive.  The rejection of 112 2nd paragraph have been withdrawn in view of the amendment to claim.

Claim Rejections - 35 U.S.C. § 101:
Applicants’ arguments with respect to claim(s) 10, 15 and 18 have been fully considered and are not persuasive.  Applicant’s argues that the method specifically regards the secure storage of evaluation results of a filed device using data blocks. (See Remarks pg. 2)
The Examiner respectfully disagrees. Based on broad interpretation, the evaluation of each field device are stored as data at the subscriber node. The claim does not clarify the features to secure storage and the significate of “data blocks”.

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s arguments with respect to the rejection of claim(s) 10-18 have been considered but are moot in view of the new ground(s) of rejection.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 10 recites “wherein the evaluation includes a comparison of the operating condition of the component property relative to a predetermined condition”. The specification does not discloses of any comparison of the operating condition. The only comparison cited is in paragraph [0044], which comparing of checksum.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 10, 15 and 18 is/are rejected under 35 U.S.C. 101 because the claimed is being directed to non-statutory subject matter.
Regarding claim(s) 10, 15 and 18, the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 10 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below: 
Claim(s) 10 is/are directed to evaluating component property by an operator… These method steps recites mathematical or mental steps (step 2A, prong 1). 

Furthermore, the claims do not recite any element or combination of elements that amount to significantly more than the abstract idea (step 2B) for the reason explained above (i.e. applying the abstract idea using a generic computer component).  In view of the combination of elements, the claims are drawn to an abstract idea (mathematical concepts or mental process) without significantly more. Therefore, the claim is not directed to patent eligible matter.

Dependent claim(s) 15 and 18 is/are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reason addressed above. Please see the Interim Guidance on Patent Subject Matter Eligibility (December 2014) - http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf
In order to overcome the rejections based on step 2A-step 2B, the examiner recommends to amend the claims to recite, for instance, a practical use or application of the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winand et al. (Pub. No.: US 2016/0284033 A1 – IDS; hereinafter Winand) in view of Sriram et al. (Pub. No.: US 2016/0253622 A1; hereinafter Sriram) further in view of Vaswani et al. (Pub. No.: US 2013/0229947 A1; hereinafter Vaswani).
Regarding claim 10, Winand discloses a method for tamper-proof evaluation of a component property of a field device in a facility operating using automation technology, the method including:
evaluation relating to the component property of the field device, wherein the evaluation assigns each component property (creating blockchain ledger with devices ID, hash and transaction information regarding the energy devices [Winand; ¶77-78, 102-111, 125; Fig. 1-2 and associated text]);
transmitting the evaluation to a first service platform (sending the data to the third party [Winand; ¶125, 131; Fig. 1-2 and associated text]);

wherein the first service platform is operated in a decentralized manner using a distributed ledger or blockchain technology and includes a plurality of nodes, wherein the nodes each have at least one data block (the third party use the transaction record and create a blockchain ledger with all the blocks from the energy devices [Winand; ¶77-78, 125, 131; Fig. 1-2 and associated text]); and
creating data blocks using the subscriber nodes, wherein a data block contains at least one evaluation linked with a field device type of an evaluated field device, wherein a plurality of evaluations of different field devices are contained in the plurality of nodes (create a ledger with the chains of blocks from the energy devices, in which different energy devices would have different identifier and information [Winand; ¶102-111, 125, 131; Fig. 1-2 and associated text]). Winand teaches creating blockchain ledgers of the records received from the plurality of energy devices. Winand does not explicitly discloses that theses energy devices are subscriber nodes; however, in a related and analogous art Sriram teaches this feature.
In particular, Sriram teaches using a distributed consensus network in which the subscriber devices register with blockchain network of the distributed consensus network, in which information can be passed from the subscriber devices to create block ledgers of information and reports of logistic transactions [Sriram; ¶52-53; Fig. 3A, 4 and associated text]. It would have been obvious before the effective filing date of the claimed invention to modify Winand in view of Sriram to register the energy devices as subscriber easier and secure logistic records.
wherein the evaluation includes a comparison of the operating condition of the component property relative to a predetermined condition; however, in a related and analogous art, Vaswani teaches these features.
In particular, Vaswani teaches receiving of utilities meters operating conditions and comparing it to the stored data to determined if the threshold operating information is acceptable operating parameters or determination of the anomalous events [Vaswani; ¶7-11, 84, 100]. It would have been obvious before the effective filing date of the claimed invention to modify Winand-Sriram combination in view of Vaswani with the motivation to evaluate the resources distribution to prevent tampering.

Regarding claim 11, Winand-Sriram-Vaswani combination discloses the method of claim 10, further including:
accessing the first service platform by a client using a client PC; selecting the field device type; creating an overall evaluation of the selected field device type; and  displaying the overall evaluation; wherein the overall evaluation includes all evaluations of the field device type, at least one corresponding component property, and a number of the respective applicable label or non-applicable label of the at least one component property (creating of the required information, such as identifier, energy resources, amount, etc., is created different for different energy devices and the label is set based on consumer types  [Winand; ¶102-111, 125, 131; Fig. 1-2 and associated text]).

Regarding claim 12, Winand-Sriram-Vaswani combination discloses the method of claim 11, wherein selecting the field device type includes entering data relating to an application in 

Regarding claim 13, Winand-Sriram-Vaswani combination discloses the method of claim 11, wherein creating the evaluation includes providing data relating to an application in which the field device is to be installed in a system (the application are related ad it is set to run on energy devices  [Winand; ¶102-111, 125, 131; Fig. 1-2 and associated text]).

Regarding claim 14, Winand-Sriram-Vaswani combination discloses the method according to claim 13, wherein creating the overall evaluation includes taking into account only those evaluations of the field device type in which application data of a customer match application data of a facility operator (the application data must matches to be able to readout and also hash validation [Winand; ¶102-111, 125, 131; Fig. 1-2 and associated text]).

Regarding claim 15, Winand-Sriram-Vaswani combination discloses the method of claim 10, wherein facility operators are anonymized during the creation of the evaluation (the data are secured and for the facility, so would be anonymized to others [Winand; ¶102-111, 125, 131; Fig. 1-2 and associated text]).

Regarding claim 16, Winand-Sriram-Vaswani combination discloses the method of claim 10, wherein a created data block is verified by all subscriber nodes and is stored in the first service platform only if at least a predetermined number of all subscriber nodes successfully verifies the data block (the blockchain ledger makes it that all blocks must be valid through hash 

Regarding claim 17, Winand-Sriram-Vaswani combination discloses the method of claim 10, wherein the evaluation is transmitted to all subscriber nodes before the processing into the data block and is validated by the subscriber nodes, and wherein the evaluation is stored in the data block only if it is successfully validated by at least one of the subscriber nodes (the blockchain ledger makes it that all blocks must be valid through hash values before new block can be added, as such all subscriber must be verifies for that to happen [Winand; ¶131-132; Fig. 1-2 and associated text]).

Regarding claim 18, Winand-Sriram-Vaswani combination discloses the method of claim 10, wherein the field device is integrated as subscriber nodes in the first service platform and is configured to create data blocks (the subscriber nodes are subscribed to the consensus network and validation to occurs before new blocks/devices are accepted [Sriram; ¶52-53; Fig. 3A, 4 and associated text]. It would have been obvious before the effective filing date of the claimed invention to modify Winand in view of Sriram to register the energy devices as subscriber easier and secure logistic records.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/DAO Q HO/Primary Examiner, Art Unit 2432